Argued November 14, 1924.
This appeal is from judgment for damages caused by collision of a taxicab with plaintiff's half-ton Vim truck at 13th and Vine streets, Philadelphia. We shall state the facts as the jury may have found them. The truck was ten feet long. Plaintiff, in the 13th Street car tracks, driving north, in daytime, reached Vine Street, when, as he testified, "I slowed down and put my car in second gear, blew my horn. There was nothing coming in either direction." He saw 200 feet each way, and, "nothing coming," he proceeded across Vine Street at four miles an hour. In the middle of Vine Street, are street car tracks. Plaintiff had almost crossed these tracks — eight feet of his truck had passed the north rail, — when defendant's taxicab approached from the east, in the Vine Street car tracks — going — as the taxicab driver testified: "15 to 18 miles an hour"; he struck and pushed [the truck] "sideways clean across the street" and broke off and knocked down a mailbox. When asked by the court, "Why did you hit this truck? What was the cause of the collision, if [plaintiff] was in the center of the street?" the taxicab driver said, "I couldn't stop." Obviously, with nothing on Vine Street approaching within 200 feet, plaintiff was justified in taking the risk of satisfying a jury that he acted prudently in crossing; the court could not say he was guilty of contributory negligence; he was proceeding lawfully and was quite past the "centre of the street" when he was struck by defendant's driver who "couldn't stop" though he should have had his car under control in approaching the 13th Street intersection.
Judgment affirmed. *Page 607